DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer was filed and approved on 07/26/2022. Therefore claims 1-17, 19-21 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … a write command and being encrypted at the second peer by using the first public key, and the second message containing an encrypted data encrypted by the second peer using the second public key and hashed by using a secret key of the first peer; wherein the first public key, the second public key, the first private key and the secret key are physically unclonable function (PUF)-based keys…in combination and relationship with the rest of claim as being claimed in claim 1.
Therefore, claims 2-7, 21 are allowable as being dependent upon independent claim 1.

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … decrypting a message sent from the first peer that contains a first secret key of the first peer, by using the second private key; encrypting a data by the second peer using a second public key of a second peer, the second public key paired with the second private key; hashing the encrypted data by using the first secret key; and encrypting a first message that contains the hashed encrypted data, by using the first public key, wherein the first public key, the first secret key, the second public key and the second private key are physically unclonable function (PUF)-based keys…in combination and relationship with the rest of claim as being claimed in claim 8.
Therefore, claims 9-14 are allowable as being dependent upon independent claim 8.

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … receiving a second message sent from the first peer, the second message encrypted by using a second public key of a second peer and containing a first response corresponding to the first challenge; decrypting the second message by using a second private key paired with the second public key; comparing the first response against a response corresponding to the first challenge in the lookup table; selecting from the lookup table a second challenge associated with the first peer; and encrypting a third message that contains the second challenge by using the first public key, wherein the first public key, the second public key and the second private key are physically unclonable function (PUF)-based keys…in combination and relationship with the rest of claim as being claimed in claim 15.
Therefore, claims 16-17, 19-20 are allowable as being dependent upon independent claim 15.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to Physically Unclonable Function (PUF).

Endress et al (Pat. No. US 10002277); “Reader Device for Reading a Marking Comprising a Physical Unclonable Function”;
-Teaches the composite security marking comprises at least one component resulting from an additive manufacturing process and the PUF is contained in or otherwise forms part of that component…see col.8 lines 37-41.


Mehta et al (Pat. No. US 9853812); “Secure Key Management for Roaming Protected Content”;
-Teaches the trusted computing base operates as a secure or trusted component of the computing device, generating and protecting keys…see col. 5, lines 46-54.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499